Title: James Smith to the Commissioners, November 1778
From: Smith, James
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


     
      Gentlemen
      
       November 1778
      
     
     Your very extraordinary letter of the 17 of Novr. I have received and acknowledge myself Obliged to you for the representation of my Case to his Excellency the Count De Vergennes.
     
     You say you do not think you can consistantly Grant my request unless I previously Subscribe the decliration and take the Oath of Allegiance to the United States of America and that when I comply with this condition you will then give the Customary Passport to Calis. If this Customary Passport shall be sufficient to obviate all impediments to my passage to Dover I can understand the Consistency of these expressions otherwise I am at a loss to guess your meaning. I could have no Objection to take the Oaths of Allegiance when I arrive in America But I submit it to your farther Consideration whether this is the proper time and place for such a Measure to a person in my circumstances. The active part I have taken upon every occasion to manifest my Atatchment to the interest of my country through out the whole of this controvercy is no equivocal proof of my sincerity and I am not a little surprised that you should make my taking the Oath of Allegiance a condition when you must be sensible how fatal that measure might prove to my Liberty and even Life should it transpire in England before I could finish my private business. What a happy opportunity would a discovery of this kind Afford a wicked Abandoned Ministry to wrack their vengance upon me whose conduct has rendered him Obnoxious by every effort to oppose them within the compass of his Abilities. Is this the reward of Public Virtue? And Shall the Official Guardians of our lives furnish the very means of our distruction without any one possible benefit to our country.
     I have attentivly perused all the public acts of the Congress and I do not find that they insist upon imposing the Oath of Allegiance upon any person going to England. It is not there that our Enemies can do us mischief. To suspect a mans fidelity with out assigning reasons and insist upon this condition at the time the necessity of his Affairs Oblige him to go amongst his Enemies is a Species of Cruelty and Abandoned profligacy which for the honor of human nature I cannot suppose you intentionally Guilty. You certainly did not consider the consequences of such a proceedure and I am obliged from the respect I owe the commission and for the honour of my Country not to Suppose from any misunderstanding between us that you mean any thing more by this extraordinary proposal than to manifest an inconsiderate Zeal for the Cause of our Country. Did you tender the Oath of Allegiance to Doctor Bancroft Mr. Austin and Mr. Williams whose connection with the British minister you was acquainted with. Without any disparagement to the Characters of those worthy Gentlemen why am I to be suspected more than others. Had you entrusted me with the secrets of Goverment upon which the interests and welfare of our Country depended this conduct would be justifiable. If any thing has been wispered to my prejudice which has given any just grounds of Suspicion and thereby abused your private Confidence, Let him bring his Charges openly. Let me be confronted before witnesses. Let him come from his lurking hole, assume the Character of a Generous open Enemy, and not secretly Stab me in the dark like a private Assassin.
     When I wrote that I was willing to give the most Solemn Assurances of my affection and duty to my Country, could it be supposed that I meant to expose myself to the wispers of secret Enemies and the Rage of a Merciless disapointed and consequently inveterate Administration. It must have occurred to you from a moments reflection that I could only mean such assurances as were binding upon a man of honor and yet would not subject me to the laws of England. When I requested a Passport I intended to pay you the usual compliments payed to the public Ministers of my Country. It gives me pain to remind you that the power werewith you are invested was never given to distress or indanger the Lives and liberties of your Countrymen and I sincerely wish for the honor of the Commission that you may be able to explain your selves in such a manner as to wipe away the foul imputations and suspicions which such behaviour may make you liable to in the opinion of the World, and that private resentment has no share in this transaction. Whatever be your determination I beg you will be speedy in your resolutions as my private affairs are suffering by my absence. I beg leave to Subscribe my self Gentlemen Your much injured Countryman and Humble Servt.
     
      James Smith
     
    